Citation Nr: 0429866	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  99-20 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to disability compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for additional eye 
disability as the result of medical and surgical treatment by 
the Department of Veterans Affairs (VA) during 
hospitalization in November and December 1995.

2.  Entitlement to disability compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for psychiatric disability 
as the result of medical and surgical treatment by the VA 
during hospitalization in November and December 1995.


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from February 1958 to February 1961.  

This case has been before the Board of Veterans' Appeals 
(Board) on two occasions, the last time in May 2003.  Each 
time, it was remanded for further development.  In April 
2004, following the requested development, the VA Regional 
Office (RO) in Chicago, Illinois, confirmed and continued its 
denial of entitlement to disability compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for additional eye 
disability and for psychiatric disability, both claimed as 
the result of medical and surgical treatment by the VA during 
hospitalization in November and December 1995.  

In June 2004, the veteran had a hearing at the RO before the 
undersigned Veterans Law Judge.  He submitted additional 
documents and requested that the Board in connection with the 
appeal consider those without referral to the RO.  


FINDINGS OF FACT

1.  The veteran is not shown to have additional eye 
disability as the result of medical and surgical treatment by 
the Department of Veterans Affairs (VA) during 
hospitalization in November and December 1995.

2.  The veteran is not shown to have a psychiatric disability 
as the result of medical and surgical treatment by the 
Department of Veterans Affairs (VA) during hospitalization in 
November and December 1995.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for additional eye disability as the result 
of medical and surgical treatment by the VA during 
hospitalization in November and December 1995 have not been 
met. 38 U.S.C.A. §§ 1151, 5103, 5103A (West 1991) (effective 
prior to October 1, 1997); 38 C.F.R. § 3.358 (1997) 
(effective prior to October 1, 1997).

2.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for psychiatric disability as the result of 
medical and surgical treatment by the VA during 
hospitalization in November and December 1995 have not been 
met.  38 U.S.C.A. §§ 1151, 5103, 5103A (West 1991) (effective 
prior to October 1, 1997); 38 C.F.R. § 3.358 (1997) 
(effective prior to October 1, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  That law redefined the obligations 
of the VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  

In particular, the VA had to ensure that the veteran has been 
notified of the following:  (1) the information and evidence 
not of record that is necessary to substantiate each of his 
specific claims; (2) the information and evidence that VA 
will seek to provide; (3) the information and evidence that 
the veteran is expected to provide; and (4) the need to 
furnish the VA any evidence in his possession that pertains 
to any of his claims, i.e., something to the effect that he 
should give the VA everything he has pertaining to his 
claims.  The VCAA also eliminated the concept of a well- 
grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims  (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that the VA cannot assist 
in the development of a claim that is not well grounded.  
38 U.S.C.A. § 5107.  

In August 2001, the VA published final rules implementing the 
VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a) 
(2003)).  

The record indicates that a substantially complete 
application for the benefits sought was received in January 
1997, and the claim was denied in July 1998.  Although the 
veteran was not informed of the provisions of the VCAA until 
the issuance of the January 2002 letter, the Board has 
undertaken close examination of the record and finds that no 
prejudice has inured to the veteran.  As explained below, the 
record indicates that since the inception of the claim, the 
veteran has been kept continually apprised of what 
information was required to substantiate his application and 
VA's efforts to assist him, as well as the opportunity to 
submit additional information and evidence.  First, a copy of 
the July 1998 rating decision was forwarded to the veteran 
for review.  Although the essential information was 
reiterated in a September 1999 statement of the case, in 
January 2002 the Board remanded the claims for further 
development.  

In addition to providing the veteran with a detailed summary 
of the evidence then of record, as well as the applicable 
statute, regulation and precedent, the January 2002 remand 
advised the veteran that the RO would request that he provide 
the names, addresses, and approximate dates of treatment or 
examination, for all health care providers who may have 
additional records relevant to the issues of entitlement to 
VA disability compensation benefits for psychiatric 
disability and for eye disability.  

By letter dated in January 2002, the RO again informed the 
veteran of what evidence would be necessary to substantiate 
his claims, complied with the Board's directives, and advised 
the veteran that he should "submit any evidence that 
supports" his claim.  The veteran was specifically informed 
that he should notify VA of any other information that he 
desired VA to obtain, or send the evidence to the RO.  The RO 
also advised the veteran that it would obtain his Social 
Security Administration records, as well as schedule him for 
a VA medical examination.  The veteran was provided detailed 
information relative to where he should send any information 
he desired to submit, and a telephone number in the event he 
desired to contact VA.  

By letter dated in October 2002, the veteran reiterated prior 
contentions, and presented argument on the evidence then of 
record and how it supported his claims.  Other than urging 
that evidence should have been generated, but such was not 
accomplished, the veteran did not point to the existence of 
any information that would substantiate his claims.

By letter dated in March 2003, the veteran was readvised of 
the information contained in the RO's January 2002 letter.  
Because the veteran did not respond to the March 2003 letter, 
the Board again remanded the claims in May 2003.  The record 
indicates that by letter dated in June 2003, the RO readvised 
the veteran of what evidence would substantiate his claim, 
and that it was his responsibility to provide such evidence.  
By letter dated in September 2003, the veteran responded, 
submitted further lay statements and reiterated prior 
contentions.  

From all of the foregoing correspondence, the Board concludes 
that the veteran has been fully advised of what evidence 
would substantiate his claims; who would provide or obtain 
such evidence; and that he could provide any evidence in his 
possession relative to the appeal - the general advisement to 
provide everything in his possession as contemplated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The following evidence has been received in support of the 
veteran's appeal:  the veteran's service medical records, 
outpatient records reflecting the veteran's treatment by the 
VA from August 1995 through March 2002; records reflecting 
the veteran's hospitalization in questions at the VA Westside 
Medical Center (MC) from November 30, 1995, through December 
26, 1995, and in October 1997; reports of examinations 
performed by the VA in March 1997, May 1998, September 2002, 
and October 2002; a February 1998 opinion from an attending 
VA physician in peripheral vascular surgery; records 
reflecting the veteran's hospitalization at the Madison VAMC 
from March to April 1998; the veteran's records from the 
Social Security Administration; statements from the veteran's 
spouse, daughter, and son, as well as from B. M., H. P., and 
D. L. N.; and testimony at a June 2004 at the hearing held 
before the undersigned Veterans Law Judge.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
evidence to support the claim.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  The veteran has not 
identified any further outstanding evidence (that has not 
been sought by the VA), which could be used to support the 
issues of entitlement to disability compensation under 
38 U.S.C.A. § 1151.  The veteran did not respond to the June 
2003 RO letter with the requested medical evidence or medical 
opinion showing that the VA hospitalization and 
medical/surgical treatment in November-December 1995 was the 
proximate cause of additional psychiatric disability and 
additional eye disability.  

As such, the Board concludes that there is no reasonable 
possibility that further development would lead to any 
additional relevant evidence with respect to those issues, or 
be helpful in light of the current record.  Therefore, 
further development is unnecessary in order to meet the VA's 
statutory duty to assist the veteran in the development of 
his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

In light of the foregoing, there is no prejudice to the 
veteran due to a failure to assist him in the development of 
his claims.  Therefore, the Board will proceed to the merits 
of the appeal.  


II.  The Facts and Analysis

During his hearing in June 2004, the veteran testified that 
as a result of a left carotid endarterectomy performed by the 
VA during hospitalization in November and December 1995, he 
an eye disability, other than that caused by his macular 
degeneration, and also a psychiatric disability.  Therefore, 
he contends that he should be entitled to VA disability 
compensation benefits under 38 U.S.C.A. § 1151.  

At the hearing, the veteran stated that the vision defect was 
actually part of the psychiatric problem, essentially that 
his brain could not comprehend sufficiently for him to read 
at more than a third-grade level despite therapy, whereas he 
had been a speed reader prior to the surgery.  He attributed 
the decline to loss of oxygen to the brain during VA 
emergency surgery after the back of a chair slipped from 
beneath him in a "step down" unit following a left carotid 
artery endarterectomy (CAE).  The emergency surgery was 
necessitated because of neck swelling after the chair 
incident.  The veteran said a VA doctor told his wife that he 
went without oxygen and would probably have some brain 
damage.  The veteran explained with respect to his vision 
that he was not concerned about the macular degeneration 
problem.  

At the hearing, the veteran's daughter testified that the 
affects of the oxygen deprivation were like a stroke.  She 
also said that the veteran lost a tremendous amount of blood 
and a staple was left in his neck.  The veteran submitted 
copies of a January 1996 medical form in connection with a 
student loan certifying that he was totally and permanently 
disabled due to the left carotid endarterectomy.  In other 
statements, which were duplicates of statements previously 
submitted, a friend, B.M., described difficulties the veteran 
had with written comprehension after the 1995 VA surgery.  
She also remembered accompanying the veteran to a February 
2000 hearing at the RO, as did D.N. in a separate statement.  
(The statements were in response to a notation by a decision 
review officer on the notice of a February 15, 2000, RO 
hearing notice that the veteran had failed to appear.)


Generally, where any veteran shall have suffered an injury as 
a result of hospitalization, medical or surgical treatment or 
examination, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability 
were service-connected.  38 U.S.C.A. § 1151. 

The regulation implementing the statute provides, in 
pertinent part, that in determining whether additional 
disability exists, the beneficiary's physical condition 
immediately prior to the disease or injury on which the claim 
for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  The regulation further provides that compensation is 
not payable for "the continuance or natural progress" of a 
disease or injury for which VA care was authorized.  38 
C.F.R. § 3.358(b)(2). 

A determination that "additional disability" was caused by VA 
treatment requires evidence that any increase in disability 
is "not merely coincidental" with the treatment, but 
"actually the result" thereof, and the regulation cautions 
that "[t]he mere fact that aggravation occurred" does not 
prove causation.  38 C.F.R. § 3.358(c)(1), (2). 

At the time the veteran filed his claim, he was not required 
to show fault or negligence in VA medical treatment.  Brown 
v. Gardner, 513 U.S. 115 (1994).  Although 38 C.F.R. 
§ 3.358(c)(3) was later modified to require that an injury 
from VA hospitalization or treatment be caused by 
carelessness, negligence, fault, or an unforeseeable event, 
before benefits may be awarded under section 1151, the new 
standard applies only to claims filed on or after October 1, 
1997.  38 U.S.C.A. § 1151; VAOPGCPREC 40-97 (1997).  Since 
the veteran's claim was pending prior to that date, it 
continues to be subject to review under the prior statutory 
language and interpretation where that is more favorable to 
the veteran.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); VAOPGCPREC 7-2003.

As to the pertinent facts of the case, the veteran was 
hospitalized on November 30, 1995, at the Chicago VAMC (West 
Side) for a three-to four-month history of complaints of 
intermittent numbness in his upper extremities and a three-
month history of intermittent headaches.  Earlier blood flow 
studies had revealed 90 percent diameter stenosis of the left 
internal carotid artery, and he was admitted for work-up.  
Shortly after admission, he was started on heparin.  A CT of 
the head and neck, which was performed to look for any pre-
existing intercranial or cervical spine lesions that could 
account for his symptomatology, was normal.  Following 
additional tests, the veteran was scheduled for the left CAE.  

Prior to his left CAE, the veteran had signed a Request for 
Administration of Anesthesia and for Performance of 
Operations and Other Procedures (Standard Form 522, dated 
December 17, 1995) (hereinafter, consent form).  He stated 
that the nature and purpose of the operation or procedure, 
possible alternative methods of treatment, the risks 
involved, and the possibility of complications had been fully 
explained to him.  He acknowledged that the attendant risks 
included possible stroke and bleeding.  He further 
acknowledged that no guarantees had been made to him 
concerning the results of the operation or procedure.  He 
understood the nature of the operation or procedure to be 
removal of a blockage in the artery to the brain.  The 
physician who counseled him also signed the consent form.

On December 19, 1995, the veteran underwent the left CAE.  A 
left saphenous vein patch was used in the reconstruction.  On 
the second post-operative day, the staff noted that he was 
having bleeding and swelling of the left neck.  Therefore, he 
was returned to the operating room, where he underwent 
emergency surgery to evacuate the hematoma on his left neck.  
Revision of the posterior portion of the anastamosis was also 
accomplished.  He was then monitored in the Intensive Care 
Unit, where he reportedly experienced no bleeding or 
neurological deficits.  It was felt that the complication was 
heparin induced.  Prior to the emergency surgery, the veteran 
had signed a consent form similar to that signed prior to his 
left CAE.  He acknowledged that the emergency surgery was 
being performed due to infection, poor wound healing, and 
stroke.




The veteran remained in the hospital for anticoagulation 
therapy with Coumadin.  On December 26, 1995, he was released 
in good condition with a good prognosis.

As the veteran emphasized at his hearing before the Board, he 
disagrees that the reason for the emergency surgery of his 
left neck as being heparin-induced.  Rather, he contends that 
it was necessitated by an injury sustained in the intensive 
care unit, following his left CAE.  He has stated that he was 
sitting in a chair, which was not properly latched, and that 
he consequently fell snapping his neck.  He has further 
stated that during the emergency surgery, there was a period 
of time when his brain was not getting oxygen (anoxia) and 
that the failure to get such oxygen resulted in eye damage 
and psychiatric problems.  

The veteran's account of the claimed injury was noted by the 
Staff Nurse in a SOAP - General Note, dated December 21, 
1995, 17:28, as follows:

"Pt. Complains of tightness to left side neck area.  'It 
feels like it's going to bust.  There's gonna be blood all 
over the place.'  Pt. stated, 'In the ICU the chair slipped 
from under me and I jerked my head.'  Pt. denied hitting 
head, however wasn't reported to this staff member that 
incident had occurred.

There are no other references to the claimed incident in any 
of the daily clinical records, progress notes, laboratory 
reports, or other documents associated with the veteran's 
hospitalization from November 30, 1995, through December 26, 
1995.  In any event, assuming that the hospital ICU chair 
slipped from under him and he jerked his neck, the essential 
question is whether he now has a psychiatric disability 
and/or an eye disability other than macular degeneration.  If 
the foregoing questions are answered in the affirmative, it 
must be then determined whether the noted disorders were 
actually caused by, and not merely coincidental with, the 
veteran's treatment during his VA hospitalization from 
November 30 through December 26, 1995.




A.  Eye Disability

The veteran's service medical records show that when he 
entered service, he reported that he wore glasses.  His 
uncorrected visual acuity was 20/40 in the right eye and 
20/30 in the left eye, each correctable to 20/20.

Private medical records received from the Social Security 
Administration show that as early as May 1988, the veteran 
was treated for degeneration of the disc, macula, and blood 
vessels in both eyes.  Subsequent private medical records 
show that through October 1995, he was treated for bilateral 
macular degeneration associated with Best's disease.  During 
the period from 1988 through 1995, his visual acuity was 
generally from 20/25 to 20/40 on the right, and generally 
from 20/100 to 20/200 on the left. 

During an eye consultation with the VA in October 1995, the 
veteran's visual acuity with correction was 20/40-1 on the 
right and 20/200 on the left.  Since that time, he has 
continued to receive treatment for macular degeneration 
associated with Best's disease.  

Following the treatment during his VA hospitalization in 
November and December 1995, the medical records show that he 
continued to receive treatment for macular degeneration and 
Best's disease without evidence that his visual acuity had 
worsened.  For example, during an eye consultation with the 
VA in December 1996, the veteran's visual acuity for distance 
was 20/40 on the right and 20/70 on the left with correction.  
For near vision, his corrected visual acuity was 20/50 on the 
left and 20/200 on the right.  

In March 1997, the veteran underwent a VA eye examination for 
compensation purposes.  The claims file had not been 
requested for review.  It was noted that he began to 
experience poor vision in his left eye in 1972 and in his 
right eye in 1989.  It was also noted that at the time of the 
examination, he carried a diagnosis Best's disease with 
macular degeneration, bilaterally.  The history of his left 
CAE was noted, as was the apparent cut off of the blood 
supply on the left side of his brain for some period of time.  
The best-corrected visual acuity on the right was 20/25, 
although it was noted that the veteran had to look sideways 
to get it.  The best visual acuity in the left eye, also 
sideways, was 20/160; however, the examiner noted that there 
was no lens that could correct it.  Following the 
examination, the diagnoses were retinal macular degeneration 
in both eyes; Best's disease, by history, in the right eye; 
and bilateral central scotoma.  

From March to April 1998, the veteran was hospitalized by the 
VA for an eight-to nine-month history of amaurosis fugax.  He 
noted that such disorder had also been present just prior to 
his left CEA in 1995.  A carotid angiogram in March 1998 
showed diffuse stenosis of the left carotid artery as well as 
proximal right internal carotid artery stenosis of 50 
percent.  Coumadin therapy was initiated, and the veteran 
stabilized.  Shortly thereafter, he was discharged.  

During a July 2001 VA neurologic consultation, the veteran 
reportedly had difficulty reading and was able to read only 
large print.  His visual acuity was noted to be 20/400, and 
he was unable to follow most text provided.  He underwent a 
CT of the head with and without contrast and CT head 
perfusion; CT angiogram of the head and neck with contrast; 
and a carotid Doppler.  The assessment included a history of 
an anxiety disorder; hypertension; hyperlipidemia; coronary 
artery disease; peripheral vascular disease; TIA's and left 
amaurosis in 1998; status post left CEA in 1995 with later 
left carotid occlusion and greater than 75 percent stenosis 
of the right internal carotid artery.  The examiner noted 
that it was possible that the veteran had some modest 
dyslexia; however, it was difficult to discern in light of 
his poor visual acuity.  

In September 2002, the veteran was examined by the VA in 
connection with his appeal to determine the nature and extent 
of any eye disability found to be present.  The examiner 
stated that the claims file had been reviewed.  The examiner 
noted the history of the veteran's left CEA in 1995, as well 
as his history of macular degeneration, Best's disease, 
amaurosis fugax, and ocular migraine.  The examiner stated 
that anoxia to the brain had been noted at the time of the 
veteran's left CEA, although no source for such notation is 
included in the record.  

On examination, the veteran's uncorrected visual acuity for 
near vision was 20/400 bilaterally, correctable to 20/25 in 
his right eye and to 20/40 in his left eye.  His uncorrected 
visual acuity at distance was 20/100 bilaterally, correctable 
to 20/40 in his right eye and to 20/80 in his left eye.  The 
examiner concluded that the history and physical examination 
were consistent with Best vitelliform dystrophy, bilaterally.  
It was noted that he was also being treated for blepharitis 
and meibomian gland dysfunction.  A small corneal scar was 
noted on his left eye, as was a history of amaurosis fugax 
and ocular migraines.  The history of the left CAE was also 
noted.  

The examiner stated that based on the examination findings 
and history, it was difficult to determine whether the 
veteran's condition was directly attributable to the 
complications of the left CAE in 1995.  He reported that 
there was no diagnostic study, which would elucidate the 
etiology since the veteran had multiple factors contributing 
to his decreased vision.  The examiner also stated that it 
was not as likely as not that the veteran's Best's disease 
was due to complications of his left CAE.  He noted that 
while it was possible for anoxia to cause such disease to 
progress, it was not a known cause.  Moreover, he stated that 
the reported anoxia was in the left internal carotid 
distribution, yet the findings were similar in each eye.  The 
examiner concluded that if the veteran's eye problems were 
due to brain anoxia, one would expect to find a significantly 
different degree of involvement in each eye.  The other noted 
ocular conditions, such as amaurosis fugax, ocular migraines, 
the small corneal scar, blepharitis, and meibomian gland 
dysfunction, were noted to have no relation to the left CAE.

After reviewing the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that he developed additional eye disability that was actually 
a result of his treatment by the VA during hospitalization in 
November and December 1995.  Also, the record does not 
include findings of any chronic deterioration in the pre-
existing macular degeneration associated with Best's disease 
due to the VA treatment and the veteran does not so contend.  



As to the veteran's contentions, the medical records compiled 
during that hospitalization do not confirm any ICU chair 
injury, apart from the veteran's statement, or anoxia during 
the emergency surgery to repair the left CEA.  Most 
importantly to the claim, however, assuming the chair injury 
and anoxia did occur as the veteran contends, the medical 
evidence does not establish that he incurred any residual eye 
disability that could be related these events.  The most 
recent VA examiner acknowledged that anoxia could cause 
Best's disease to progress, but he did not so conclude from 
review of the records in the veteran's case.  Rather, he set 
forth persuasive reasoning that the Best's disease had not 
been affected by anoxia during VA surgery and concluded that 
various other ocular conditions were unrelated.  

In this regard, the Board notes that one of several 
statements in support of the veteran's claim comes from H. 
P., a registered nurse.  The record does not show and she 
does not state that she has any specialized education, 
training, or experience with respect to the nature and 
etiology of eye (or psychiatric) disorders.  See Black v. 
Brown, 10 Vet. App. 279, 284 (1997) (although medically 
trained as a nurse, veteran's wife's opinion that his 
service-connected injuries caused a heart disability is not 
probative evidence because she had no special knowledge of 
cardiology and did not participate in the veteran's 
treatment).  Also, to the extent she reported that she 
noticed immediate and significant decline in his vision after 
the 1995 surgery, the record does not show that her 
observations were based on review of the record or other than 
as a longtime family friend.  Under the circumstances, to the 
extent her report would constitute medical evidence, the 
Board finds with respect to the cause of the veteran's visual 
eye disability, the opinion is outweighed by the opinion by 
the September 2002 VA opinion and the other objective 
evidence of record including the veteran's reported visual 
acuity before and after the surgery.  

In arriving at this decision, the Board has also considered 
the well-intentioned reports from other friends and family 
linking the veteran's recognized visual comprehension 
difficulties to complications associated with his 
hospitalization and treatment for left CAE in 1995.  As lay 
persons, they are not qualified to render opinions that 
require medical expertise, such as the diagnosis or cause of 
a particular disability.  38 C.F.R. § 3.159(a)(2); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, 
their statements, without more, cannot be considered 
competent evidence to substantiate the claim inasmuch as the 
cause or etiology of visual disability is at issue and that 
is a matter requiring medical expertise.  Absent competent 
and persuasive medical evidence of additional eye disability 
resulting from the veteran's treatment by the VA in November 
and December 1995, the record does not afford a reasonable 
basis upon which to establish benefits under the provisions 
of 38 U.S.C.A. § 1151.  


B.  Psychiatric Disability

The veteran also contends that he has a psychiatric 
disability as a result of his left CAE in 1995, and that 
difficulties with reading comprehension are associated with 
his mental impairment.  He related such disability to anoxia 
and hypoxia during to the emergency surgery in 1995.  He 
contends that his psychiatric problems are manifested 
primarily by difficulty in comprehension, impaired 
concentration, and impaired verbal ability.  

In February 1997, after complaining of impotence to his 
primary care physician, the veteran was seen for a 
consultation at a VA mental health clinic.  He reported a 
number of physical disabilities; however, the consultant 
stated that the veteran's impotence was most likely 
psychogenic in nature.  During a follow-up consultation the 
next month, the assessments included an anxiety state.

During a VA neurological examination in March 1997, he 
reported that prior to the VA surgery in 1995, his mental 
acuity had been quite sharp and that his conversational 
skills were acute.  He stated that since that time, he had 
been capable of verbalizing only very slowly and that he 
talked like a "weirdo."  He also stated that his thought 
processes were slow and that his memory was poor.  Following 
the examination, the examiner concluded that as a result of 
the left CEA, the veteran had experienced cerebral and ocular 
anoxia secondary to post-operative wound dehiscence and 
extended hypoxia.  

The examiner's conclusion notwithstanding, there is no 
documented evidence with the hospitalization reports that 
such anoxia or hypoxia had occurred.  The examiner's 
conclusion appears to have been based on the veteran's 
history rather than a review of the claims folder.  As noted 
previously, the claims folder was not present for review in 
March 1997.  Generally, a bare transcription of a lay history 
is not transformed into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

In October 1997, the veteran was hospitalized by the VA for a 
right carotid endarterectomy workup.  He reportedly learned 
best by reading, and it was noted that he had no barriers to 
learning, such as physical, language, or cognitive 
impairment.  

In February 1998, pursuant to a request for an opinion from 
the RO, a VA attending physician in peripheral vascular 
surgery stated that due to poor documentation, he was unable 
to make an adequate statement as to whether the veteran had 
actually sustained the chair-related injury during his 
hospitalization in November and December 1995.  Therefore, he 
was also unable to say whether such injury had resulted in 
post-surgical complications in the veteran's wound or whether 
the veteran experienced residual neurologic or ocular 
impairment.  He noted, however, that it would have been 
highly unlikely that a fall would have led to hypotension and 
cerebral anoxia.  

In May 1998, the veteran underwent a peripheral vascular 
examination by the VA to determine whether his complaints of 
intellectual problems and language difficulties were the 
result of a post carotid endarterectomy hematoma and its 
treatment.  The examiner noted that the operative and 
progress notes from the left CEA were negative in that 
regard.  Nevertheless, the veteran's spouse reported that 
immediately after the surgery he seemed like a different 
person.  The veteran reported that prior to the surgery, he 
had been able to read at the college level, but that after 
the surgery, he was able to read only at the third grade 
level.

A review of the veteran's systems was negative for a 
progressive neurologic decline or progressive personality 
change.  Moreover, there was no recent sudden loss of vision, 
facial sensory changes, dysphagia, focal numbness, weakness, 
or sensory loss.  A mini-mental status examination did not 
place him in the category of dementia and his history was not 
suggestive of a progressive neurodegenerative disease such as 
Alzheimer's.  An electroencephalogram and CT of the head were 
reviewed as being normal, and neuropsychiatric testing was 
scheduled.

During neuropsychiatric testing in June 1998, the veteran's 
primary complaints involved problems with attention and 
concentration.  Following the testing, however, the examiner 
stated that the etiology of those complaints could not be 
inferred from the testing.  The examiner stated that it was 
quite clear that the veteran was frustrated by his 
circumstances and that some of his coping strategies were 
maladaptive and compounded his problems.  The examiner was 
uncertain as to the extent the attention-concentration issues 
reflected neurological impairment versus other factors and 
recommended that the veteran have a psychiatric evaluation.  

During a July 2001 VA neurologic consultation, the veteran 
was alert, oriented, and fluent, and there was no evidence of 
memory deficits.  He reportedly had difficulty reading and 
was able to read only large print.  His visual acuity was 
noted to be 20/400, and he was unable to follow most text 
provided.  He underwent a CT of the head with and without 
contrast and CT head perfusion; CT angiogram of the head and 
neck with contrast; and a carotid Doppler.  The assessment 
included a history of an anxiety disorder; hypertension; 
hyperlipidemia; coronary artery disease; peripheral vascular 
disease; TIA's and left amaurosis in 1998; status post left 
CEA in 1995 with later left carotid occlusion and greater 
than 75 percent stenosis of the right internal carotid 
artery.  It was noted that it was possible that the veteran 
had some modest dyslexia; however, it was difficult to 
discern in light of his poor visual acuity.  

In October 2002, the veteran underwent a VA psychiatric 
examination.  His claims file was present and reviewed.  He 
reiterated that prior to his left CEA in 1995, he had 
obtained a college degree and had been a speed reader.  He 
stated that after the surgery, however, his reading ability 
dropped to the third grade level and he experienced problems 
with vocabulary and stuttering.  He also stated that since 
the events of his 1995 hospitalization, he had been plagued 
by depression.  The examiner noted, however, that the record 
was negative for a diagnosis of depression.  The veteran 
reported difficulty sleeping, nightmares, diminished sexual 
desire, variable energy levels, impaired concentration, 
impaired reading ability, difficulty learning new things, and 
periods of anxiety.  He did state, however, that he was 
socially involved in his community and that he related well 
to others.  He also reported a wide variety of interests, 
including volunteer work, such as singing and ministering in 
nursing homes, drawing and art, collecting model cars, and 
customizing cars.

Following a review of the veteran's medical and psychiatric 
history, medications, social and family history, and mental 
status examination, the Axis I diagnosis was anxiety 
disorder, not otherwise specified.  The examiner noted that 
such diagnosis was consistent with the diagnosis given by the 
veteran's outpatient mental health treaters.  The examiner 
also noted that some of the veteran's symptoms, such as 
nightmares, preceded the left CEA in 1995.  The veteran's 
frustrations and legal pursuits were reportedly exacerbating 
some of his anxiety, and the examiner concluded that it was 
less likely than not that the veteran's anxiety symptoms were 
the result of the events of his hospitalization that occurred 
in 1995.  

Despite the veteran's history of complaints of impaired 
reading and speaking ability and deficits in concentration 
and comprehension, the preponderance of the evidence does not 
show a relationship between those complaints and any events 
associated with veteran's treatment by the VA during his 
hospitalization in November and December 1995.  As previously 
discussed, even assuming for discussion purposes that the 
incident involving the chair and the claimed anoxia during 
the emergency surgery did occur, the weight of the competent 
evidence is against the conclusion that any current 
psychiatric disability may be linked to the VA 
hospitalization and treatment in 1995.  





Of persuasive significance are the reports, both from file 
review, of the VA physician in peripheral vascular surgery in 
May 1998 that examination, which included various diagnostic 
studies, did not show a progressive neurologic decline or 
neurodegenerative disease, and the conclusion on VA 
psychiatric examination in October 2002 that it was less 
likely than not that a current disability, anxiety, was 
related to events during the 1995 VA hospitalization.  
Testing otherwise has not confirmed cognitive and language 
deficits, which could then in turn be determined to have 
actually been caused by events during the 1995 VA 
hospitalization in question.  

Contrary opinions have been provided by the veteran, both in 
written statements and the testimony at his June 2004 
hearing.  A number of statements from family and friends have 
also been submitted on his behalf, generally describing a 
decline in functioning following the 1995 VA hospitalization.  
The Board readily appreciates the veteran's contentions, as 
well as his testimony and that of his daughter, and does not 
doubt the sincerity of their beliefs that he has a 
psychiatric or mental disability due to the 1995 VA surgery.  
It must be emphasized, however, that as lay persons they can 
do no more than report facts that are capable of lay 
observation.  They cannot provide competent evidence of a 
relationship between the treatment in 1995 and the veteran's 
currently diagnosed anxiety disorder or other mental 
impairment because causation, not merely a coincidental 
increase in disability, must be medically established.  

Regrettably, after weighing all the evidence, the record does 
not provide an approximate balance of positive and negative 
evidence sufficient to resolve doubt in the veteran's favor 
and establish benefits for psychiatric disability under the 
provisions of 38 U.S.C.A. § 1151.  Ultimately, the persuasive 
medical evidence is against linking any cognitive or language 
decline, anxiety, or other neuropsychiatric disability to the 
1995 VA hospitalization and treatment for CAE.




In arriving at the foregoing decisions, the Board notes that 
the Social Security Administration has granted him disability 
benefits.  Such decisions, however, are based on different 
laws and regulations as applicable to Social Security claims 
rather than to claims for VA benefits.  Although decisions of 
the Social Security Administration may provide assistance in 
evaluating a particular claim or include pertinent evidence, 
they have no precedential effect on decisions made by the VA.  
It appears that the veteran was granted disability benefits 
due to degenerative arthritis and macular degeneration of the 
left eye.  The evidence from the Social Security 
Administration does not include any opinion or otherwise 
reference a cause-and-effect relationship between the left 
CEA in 1995 and the claimed eye or psychiatric disabilities.  
Also the medical disability report for loan purposes from 
January 1996 refers only to the left CAE.

Also, with respect to conflicting evidence that the veteran 
had a hearing at the RO in February 2000, it appears that he 
and others were at the RO and the file was incorrectly 
annotated.  The June 2004 hearing afforded him the 
opportunity to testify at length and comprehensively as to 
those matters essential to the claim.  The veteran is, of 
course, free to apply to reopen his claim at any time with 
new and material evidence.  The most helpful evidence would 
be favorable medical opinion evidence, based on review of the 
records, relating a current eye/comprehension or cognitive 
disability to the 1995 VA hospitalization.  


ORDER

Entitlement to disability compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for additional eye 
disability, as the result of medical and surgical treatment 
by the Department of Veterans Affairs (VA) during 
hospitalization in November and December 1995, is denied.



Entitlement to disability compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for psychiatric disability, 
as the result of medical and surgical treatment by the VA 
during hospitalization in November and December 1995, is 
denied.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



